Opinion of the Court by
Chief Justice Hobson — •
On motion to file supplemental record.
.The deposition ..of Agee .having been by mistake omitted by the clerk in copying the record, a supple*474mental record containing tlie deposition may be filed. Bush v. Lisle, 86 Ky., 505.
The bill of exceptions showing the deposition was read on the trial, it may be considered though not incorporated in .the hill. (Postal Telegraph Cable Co. v. Louisville Cotton Oil Co., 136 Ky., 843.) In that case the previous cases on the question are reviewed. The court adheres to the rule laid down.
Motion sustained.